Citation Nr: 1228041	
Decision Date: 08/14/12    Archive Date: 08/21/12

DOCKET NO.  05-29 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for eye disabilities, including glaucoma and diplopia, to include as secondary to service-connected diabetes mellitus and peripheral neuropathy.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James Alsup, Counsel



INTRODUCTION

The Veteran served on active duty from January 1965 to January 1968.  Service in Vietnam is evidenced in the record.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a February 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran disagreed with the RO's denial of his claim for service connection for glaucoma and perfected an appeal.  In February 2008 and February 2011 decisions, the Board remanded the claim for further development. 

In this case, recent VA medical records were added to the Veteran's electronic Virtual VA folder, which were considered by the AOJ in the April 2012 supplemental statement of the case.  Because the current appeal includes records that are located only in the Virtual VA system, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

AMC mailed the April 2012 supplemental statement of the case (SSOC) to the Veteran at an address in New Mexico and it was returned because the address was wrong.  A review of VA records shows that the Veteran's last known address is in Florida.  The claim is remanded for AMC to send the SSOC to the last known address.

In addition, an April 9, 2012, VA treatment note included in the Veteran's Virtual VA electronic medical records shows that the Veteran was diagnosed with  diplopia.  The Veteran has been previously diagnosed with primary open-angle glaucoma (February and October 2003) and low tension glaucoma (November 2008).  In Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the Court of Appeals for Veterans Claims held that, in determining the scope of a claim, the Board must consider the claimant's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  

In light of the Court's decision in Clemons, the Board has recharacterized the issue on appeal as entitlement to service connection for eye disabilities, including glaucoma and diplopia, to include as secondary to service-connected diabetes mellitus and peripheral neuropathy.  This will provide the most favorable review of the Veteran's claim in keeping with the Court's holding in Clemons.  In this vein, the Board observes that the Veteran has already been granted service connection for cataracts, and he has been denied service connection for diabetic retinopathy in an August 2008 rating decision.  Thus, for purposes of the claim under consideration, "eye disabilities" does not include cataracts or diabetic retinopathy.  

In view of the new potential eye disabilities that are included in the current claim, remand for a new medical opinion that addresses those disabilities must be accomplished.  Specifically, the Veteran's VA claims folder should be reviewed by the examiner who provided the May 2011 opinion.  The examiner is asked to provide an addendum to that opinion as to whether it is at least as likely as not that any eye disability manifested by the Veteran since May 2003 is due to or aggravated by service-connected diabetes mellitus and/or peripheral neuropathy to include medications taken therefore.  

Accordingly, the case is REMANDED for the following action:

1.  Mail the April 2012 supplemental statement of the case to the Veteran's last known address in Florida.

2.  Obtain VA treatment records pertaining to the Veteran dating from April 2012.

3.  Provide the Veteran's VA claims folder to the VA examiner who provided the November 2011 addendum opinion.  Since the last addendum, a VA treatment record dated in April 2012 reflects an additional diagnosis of diplopia.

The examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or higher probability) that glaucoma, diplopia, and any other eye disorder shown since 2003, aside from cataracts and diabetic retinopathy, began in or is related to active service.  Please provide an explanation for the opinion.

The examiner should provide an opinion whether it is at least as likely as not that glaucoma, diplopia and any other eye disability manifested by the Veteran since May 2003, aside from cataracts and diabetic retinopathy, is due to the Veteran's service-connected diabetes mellitus.  Please provide an explanation for the opinion.

Also is it at least as likely as not that diplopia and any other eye disorder shown since 2003, aside from glaucoma, cataracts and diabetic retinopathy, is aggravated (i.e., worsened beyond the natural progress) by the service-connected peripheral neuropathy, to include the medication taken therefore.  Please provide an explanation for the opinion.

If the original examiner is not available, request the addendum from another qualified clinician.  If the examiner or other qualified clinician determines that a new examination of the Veteran is required in order to provide the requested opinion, such an examination should be provided.  

4.  Ensure completion of the foregoing and any other development deemed necessary.  Readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and provide a reasonable period for reply.  Thereafter, if otherwise in order, return the Veteran's VA claims folder to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


